           Case 1:18-cv-00240-RP Document 33 Filed 11/14/18 Page 1 of 2



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

STATE OF TEXAS,                                     §
                                                    §
                Plaintiff,                          §
                                                    §
v.                                                  §                   1:18-CV-240-RP
                                                    §
STEVEN HINDS,                                       §
                                                    §
                Defendant.                          §

                                               ORDER

        Defendant Steven Hinds removed a criminal case pending before the Justice of the Peace

Court, Precinct One, Lampasas County, Texas (Cause No. 10170829) on March 19, 2018. (Dkt. 1).

The State of Texas filed a motion to remand. (Dkt. 6). This Court granted remand, finding that Mr.

Hinds had not satisfied the burden to establish federal jurisdiction because he had sought to remove

a state criminal case that does not fall into one of the limited exceptions where removal is available.

(Dkt. 17, citing 28 U.S.C. §§ 1442(a), 1442a, 1443.) Having granted remand, the Court closed the

case on July 16, 2018. (Dkt. 17).

        Mr. Hinds filed a motion for relief from the order granting remand, (Dkt. 22), which the

Court denied for the same reasons, (Text Order of July 31, 2018). Mr. Hinds then filed a motion for

clarification of that order, (Dkt. 23). The Court issued yet another order explaining its reasons and

denying reconsideration of the matter under Federal Rule of Civil Procedure 60. (Dkt. 24).

        Since then, Mr. Hinds has now filed a motion styled as a show cause order seeking to keep

his case in federal court, (Dkt. 27), and motion for judgment on the pleadings, (Dkt. 31).

        The Court will deny both of these motions as moot in light of the Court’s orders granting

remand, (Dkt. 17), and denying reconsideration, (Dkt. 24). Because Mr. Hinds is acting pro se, the

Court has sought to make its reasoning as clear as possible by explaining its reasons a second time in


                                                   1
           Case 1:18-cv-00240-RP Document 33 Filed 11/14/18 Page 2 of 2



the order denying reconsideration. (Dkt. 24). Having done so, the Court will not consider any

further submissions from Mr. Hinds other than a notice of appeal.

       Accordingly, IT IS ORDERED that Mr. Hinds’ motion styled as a show cause order, (Dkt.

27), and the motion for judgment on the pleadings, (Dkt. 31), are DENIED AS MOOT.

       IT IS ORDERED that Mr. Steven Hinds is BARRED FROM FILING anything further

in this action with the exception of a Notice of Appeal.

       Mr. Steven Hinds is HEREBY WARNED that if he violates the terms of this order by

filing anything other than a Notice of Appeal in this matter, the Court may impose monetary

sanctions or bar Mr. Hinds from bringing any future action in this court without prior leave.

       IT IS FURTHER ORDERED that the Clerk’s Office mail a copy of this Order to Mr.

Hinds via certified mail. Mr. Hinds’ address is 240 County Road 250, Burnet, Texas 78611.

       SIGNED on November 14, 2018.




                                             _____________________________________
                                             ROBERT PITMAN
                                             UNITED STATES DISTRICT JUDGE




                                                  2
